EXHIBIT 5
                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

LAURIE-JO STRATY, TEXAS ALLIANCE
FOR RETIRED AMERICANS, and
BIGTENT CREATIVE

                    Plaintiffs,
                                                         Civil Action No. 1:20-cv-1015
vs.
                                                         Related to Texas League of United Latin
GREG ABBOTT, in his official capacity as                 American Citizens v. Abbott, No. 1:20-
Governor of the State of Texas; and RUTH                 cv-1006
HUGHS, in her official capacity as Texas
Secretary of State,

                    Defendants.



 DECLARATION OF LAURIE-JO STRATY IN SUPPORT OF

        Pursuant to 20 U.S.C. § 1746, I, Laurie-Jo Straty, declare as follows:

        1.      My name is Laurie-Jo Straty. I am over the age of 18, have personal knowledge of

the facts stated in this declaration, and can competently testify to their truth.

        2.      I live in Dallas County, Texas. I am 65 years old.

        3.      I cannot vote in person this year because I have multiple sclerosis. I am

immunocompromised, and, because of the coronavirus pandemic, voting in person would not be

safe for me. Additionally, I currently have an inflamed Achilles tendon, so I could not stand in line

to vote without being in significant pain. I am also responsible for helping care for my 90-year-old

parents, who live in a senior living facility. I do not want to vote in person and risk exposing them,

and potentially others who live in the care facility, to coronavirus.




                                                   1
         4.     I am eligible to vote by mail in Texas. I intend to use a drop-off location because I

am worried about my ballot arriving on time and being properly counted given the widespread

reports of significant issues with the United States Postal Service.

         5.                                                 I was planning on dropping my ballot off

at a drop-off location that would have taken me approximately five minutes to drive to from my

house.

location.

         6.     Now, there is only one drop off location for all of Dallas County. It will take me

approximately twenty minutes each way to return my ballot.

         7.     With only one remaining drop box in the county, I am worried about congestion

around that drop box, and that lines may form and that I may have to risk exposure to the virus or

wait in line, despite the fact that I am voting by mail because my personal health issues, age, and

concerns about my health and the health of my elderly parents and the other people with whom

they live are the reason that I am voting absentee in the first place.

         8.     I am also worried about other voters in Dallas County who plan to drop off their

ballots. The only drop-off location in the county is located in a part of the city that is between two

of the most congested highways in the city, and there are few alternative routes available. This will

cause significant congestion in the area and long lines to drop off ballots. I am concerned that some

voters may simply give up trying to return their ballots.

         I declare under penalty of perjury that the foregoing is true and correct.

DATED: _________________



                                                By: _________________________
                                                    Laurie-Jo Straty

                                                   2
